Teacher’s Pet, Inc. 1052 Las Palmas Entrada Phone: 702.879-8565 Henderson, Nevada 89012 eFax: 866-546-2411 October 9, 2009 To: Ta Tanisha Meadows Staff Accountant United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Teacher’s Pet, Inc. Item 4.01 Form 8-K Filed September 10, 2009, and amendments made thereto File No.: 333-138944 Dear Ms. Meadows: The following are the Registrant’s responses and revisions to its filing, pursuant to your letter dated October 7, 2009: Amendment No. 1 to Item 4.01 Form 8-K Filed October 2, 2009 1. As previously requested in our letter dated September 2, 2009, please tell us how you plan to address any re-audit issues related to financial statements that were audited by Moore & Associates, Chartered that will be included in future filings with the Commission. The Registrant affirms that it plans to have Seale and Beer, CPAs, the new certified independent accounting firm, re-audit the year ended December 31, 2008, when the year ending December 31, 2009 is being audited, or as may be necessary or required.The Form 8-K has been revised, as follows: Moore & Associates, Chartered issued its auditors’ report on the financial statements for the years ended December 31, 2008 and December 31, 2007.As Moore & Associates, Chartered is no longer registered with the PCAOB, the Registrant may not include Moore & Associates, Chartered’s audit reports or consents in its future filings with the Commission.The Registrant plans to have Seale and Beer, CPAs, the new certified independent accounting firm, re-audit the year ended December 31, 2008, when the year ending December 31, 2009 is being audited, or as may be necessary or required. 2. We read your response to comment one in our letter dated September 10, 2009 and note that Moore & Associates, Chartered was dismissed on September 9, 2009.However, you did not disclose this fact in the amendment.As previously requested, please disclose that Moore & Associates, Chartered was dismissed and the date thereof.Refer to paragraph (a)(1)(i) of Item 304 of Regulation S-K. Re: Teacher’s Pet, Inc.
